department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil legend trust dear contact person identification_number telephone number employer_identification_number we have considered your ruling_request dated date and subsequent submissions concerning the federal income and excise_tax consequences under sec_4941 of the internal_revenue_code_of_1986 as amended code related to a proposed reformation of a charitable_remainder_unitrust in the manner and for the purposes described below our office is responding to your ruling_request originally numbered two on your submission the other ruling will be dealt with separately by another office facts the information submitted shows that you are the trustee and charitable_beneficiary of the trust which qualifies as a charitable_remainder_unitrust under sec_664 of the code the donor of the trust intended to establish the non-charitable interest of the trust for the lives of donor and donor’s spouse or for a twenty-year term whichever was longer and that in the event that donor or donor’s spouse did not survive the entire twenty-year term the income_interest during the remainder of the term would be payable to donor’s issue by right of representation you report that because of a scrivener’s error the trust was executed with a provision that established the non-charitable interest of the trust only for the lives of donor and donor’s spouse as trustee you seek reformation of the trust to conform to donor’s intentions you have submitted the following documents in support of your ruling_request these documents include the following the original trust executed by donor evidencing the current provision that is sought to be reformed a copy of the new trust evidencing the reformed provision your sworn petition for reformation filed with the appropriate court giving a detailed account as to donor’s intent the scrivener’s error and how donor executed the trust without noticing the error donor’s signed affidavit clearly evidencing donor's intent to establish a_trust under the reformed provision which affidavit was filed in conjunction with the above referenced petition and a signed order from the appropriate court evidencing that the court found by clear_and_convincing evidence that i due to a mistake in the expression of donor's intent the trust failed to accurately implement donors intent ii that you as both trustee and charitable_beneficiary of the trust consent to the reformation of the trust iii that the state’s attorney_general consents to the reformation of the trust and iv that donor and her spouse as successor beneficiary under the trust consent to the reformation the court granted the requested relief of trust reformation contingent upon you receiving a favorable private_letter_ruling from the internal_revenue_service you have requested the following ruling reformation of the unitrust to provide that the unitrust period extends for the longer of the lifetimes of the donor and her spouse or twenty years from the date of execution and that during that term the unitrust payments shall be made to the donor then to her spouse if he survives her then to her issue by right or representation is not a prohibited self-dealing transaction between a disqualified_person and a foundation_manager within the meaning of sec_4941 law sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code generally imposes a tax on the participation of a foundation_manager in an act of self-dealing sec_4941 of the code provides that the term self-dealing includes any direct or indirect transfer to or the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee under sec_4946 the term family members includes spouses sec_4947 of the code provides generally that split-interest_trusts are subject_to the provisions of sec_4941 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_53_4947-1 of the foundation and similar excise_taxes regulations provides that under sec_4947 of the code sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary analysis the issue is whether judicial reformation of the trust from its inception will be considered an act of self-dealing between the trust and donor donor’s spouse and donor’s issue as disqualified persons under sec_4941 of the code as a charitable_remainder_unitrust under sec_664 of the code the trust is a split-interest trust described in sec_4947 and therefore subject_to sec_4941 which imposes an excise_tax on acts of self-dealing under sec_4947 the self-dealing rules of sec_4941 do not apply to any amounts payable under the terms of the split-interest trust to income beneficiaries as long as no deduction was allowed for such income_interest under sec_170 sec_2055 or sec_2522 the donor of the trust is considered a substantial_contributor to the trust and as such the donor the donor's spouse and the donor’s issue are each disqualified persons with respect to the trust under sec_4946 of the code judicial reformation of the trust may have the effect of increasing the annual amount payable to donor donors spouse and donor's issue and may be considered a transfer to or use by or for the benefit of disqualified persons of the income or assets of a private_foundation under sec_4941 review of the facts presented does not reveal any act of self-dealing the facts clearly show that donor never intended to create a charitable_remainder_unitrust with the provision that established the non-charitable interest of the trust only for the lives of donor and donor’s spouse certain evidence supports this intent your sworn petition for reformation filed with the appropriate court giving a detailed account as to donor's intent the scrivener’s error and how the donor executed the trust without noticing the error donor’s signed affidavit clearly evidencing donor’s intent to establish a_trust under the reformed provision which affidavit was filed in conjunction with the above referenced petition a signed order from the appropriate court evidencing that the court found by clear_and_convincing evidence that due to a mistake the trust failed to accurately implement donors intent and the state’s attorney general's consent to the reformation we conclude that the judicial reformation of the trust will not be an act of self-dealing under sec_4941 of the code ruling accordingly based upon the information submitted in your ruling_request we rule that the proposed reformation of the trust will not be an act of self-dealing under sec_4941 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described specifically no opinion is expressed concerning whether trust as reformed qualify as a charitable_remainder_unitrust under sec_664 of the code because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records and if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
